                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                NO. 7 : 17-CR-00154 - lH

UNITED STATES OF AMERICA

               v.

JUSTIN LEE MYERS


                         PRELIMINARY ORDER OF FORFEITURE

       WHEREAS,        pursuant   to   the   entry    of       a    Memorandum         of   Plea

Agreement by the defendant on February 5 , 2018 , and the defendant ' s

guilty plea to offenses in violation of 21 U. S. C .                        §    8 4 6 and 18

U.S.C. § 1956(h) , the Court finds that the following property is

hereb y      forfeitable    pursuant    to   21   U. S . C .       § 853   and    18    U.S . C.

§   982 (a) (1), to wit:

       (a)     A Springfield Armory , model XD-40,                  . 40 caliber pistol,

       s/n XD352464 , and any and all ammunition ;

       (b)     $44 , 311 . 00 in United States currency ; and

       (c)     $60 , 000.00 ,     an   amount     representing             proceeds          the

       defendant obtained directly or indirectly as a result of the

       said offense in Count One and for which the United States may

       forfeit substitute assets ;

       AND WHEREAS , by virtue of said guilty plea and the defendant ' s

agreement therein , the United States is now entitled to entry of
a   Preliminary Order of Forfeiture purs u ant to Fed .                          R.     Crim .    P.

32 . 2 (b) (2) ;    and   to   se i ze    the       specific        property         subjec t     to

forfeiture , to conduct any discovery the Court considers proper in

identifying ,        locating ,     or   disposing       of      the    property ,        and     to

commence      proceedings         that   comply      with       any    statutes        governing

third-party rights , as provided by Fed. R . Crim . P . 32 . 2(b) (3) ;

       I t is hereby ORDERED , ADJU DGED and DECREED :

       1.     That based upon the plea of guilty by the defendant ,

Justin Lee Myers , the United States is hereby authorized to seize

the above - stated property , and it is hereby forfeited to the United

States      for    disposition      in   accordance         wi th      the   law ,     inc l uding

destruction ,       subject to the provisions o f 21 U. S . C . § 853(n) , as

allowed by Fed . R . Crim . P . 32 . 2(b)(3) .

       2.     That     based   upon      the    defendant ' s         stipulation        that     he

personally         obtained    at   least      $60 , 000 . 00    in     proceeds       from      his

violation of 21 U. S . C . § 846 , a nd that h e has by his own acts or

omissions made the p r oceeds unavailab l e , and tha t                      one or more of

the conditions to forfeit substitute assets exists ,                            as set forth

in Title 21 , United States Code , Section 853(p) , the United States

is entitled to forfeit substitute assets equal to the value of the

proceeds obtained by the defendant , and that such substitute assets

shall not exceed $60 , 000 . 00 in value .                  Pursuant to Rule 32 . 2(e)

of the Federal Rules of Criminal Procedure , the United States may



                                                2
move    to    amend       this   Order      at    any    time      to   substitute           specific

property to satisfy this Order of Forfeiture in whole or in part .

Any    and    all     forfeited          funds    shall       be   deposited          by    the     U. S .

Department of Justice or the U.S.                       Department of the Treasury,                    as

soon as located or recovered , into the U. S . Department of Justice's

Assets Forfeiture Fund or the U.S.                        Department of the Treasury ' s

Assets Forfeiture Fund in accordance with 28 U. S.C. § 524(c)                                        and

21 U. S . C . § 881 (e} .

       3.      That upon sentencing and issuance of the Judgment and

Commitment Order , the Clerk of Court is directed to incorporate a

reference to this Preliminary Order of Forfeiture in the applicable

section       of    the     Judgment ,       as    required        by    Fed .        R.    Crim.      P.

32.2(b) (4) (B) .         In accordance with Fed . R. Crim . P. 32 . 2 (b) (4) (A) ,

this Order shall be final as to the defendant upon entry .

       4.      That pursuant to 21 U. S . C . § 853(n) , the United States

shall publish notice of this Order and of its intent to dispose of

the    property       in    such        manner    as    the    Attorney        General        or     the

Secretary of Treasury directs, by publishing and sending notice in

the    same    manner      as    in     civil     forfeiture       cases,        as    provided        in

Supplemental        Rule     G ( 4) .      Any person         other     than     the       defendant ,

having or claiming any legal interest in the subject property must

file a petition with the Court within 30 days of the publication

of notice or of receipt of actual notice , whichever is earlier .



                                                  3
       The petition must be signed by the petitioner under penalty

of   perjury      and    shall        set   forth   the   nature   and   extent   of   the

petitioner's right , tit l e , or interest in the subject property , and

must include any additional facts supporting the petitioner's claim

and the relief sought .

       5.      That upon adjudication of all third party interests this

Cou rt will en t er a Fina l Order of Forfeiture as required by Fed .

R . Crim . P . 3 2 . 2 ( c) ( 2 ) .

       SO ORDERED, this          S ~
                                 ~-day        of February 2019.




                                                4
